 1                              UNITED STATES DISTRICT COURT

 2                                       DISTRICT OF NEVADA

 3 Sebastiano Cavalieri,                               Case No.: 2:19-cv-00470-APG-CWH

 4                         Plaintiff,                  ORDER

 5 v.

 6 Miven, et al.,

 7                         Defendants.

 8         This action is a pro se civil rights complaint filed under 42 U.S.C. § 1983 by a state

 9 prisoner. On March 31, 2019, I directed plaintiff Sebastiano Cavalieri to either file his inmate

10 account statement for the past six months and a properly executed financial certificate in

11 compliance with 28 U.S.C. § 1915(a) or to pay the full filing fee of $400.00 within 30 days from

12 the date of that order. ECF No. 14 at 7. The 30-day period has expired, and Cavalieri has not

13 complied with or responded to my order.

14         District courts have the inherent power to control their dockets and “[i]n the exercise of

15 that power, they may impose sanctions including, where appropriate . . . dismissal” of a case.

16 Thompson v. Hous. Auth. of City of Los Angeles, 782 F.2d 829, 831 (9th Cir. 1986). A court may

17 dismiss an action, with prejudice, based on a party’s failure to prosecute an action, failure to

18 obey a court order, or failure to comply with local rules. See Ghazali v. Moran, 46 F.3d 52, 53-

19 54 (9th Cir. 1995) (dismissal for noncompliance with local rule); Ferdik v. Bonzelet, 963 F.2d

20 1258, 1260-61 (9th Cir. 1992) (dismissal for failure to comply with an order requiring

21 amendment of complaint); Carey v. King, 856 F.2d 1439, 1440-41 (9th Cir. 1988) (dismissal for

22 failure to comply with local rule requiring pro se plaintiffs to keep court apprised of address);

23 Malone v. U.S. Postal Service, 833 F.2d 128, 130 (9th Cir. 1987) (dismissal for failure to comply
 1 with court order); Henderson v. Duncan, 779 F.2d 1421, 1424 (9th Cir. 1986) (dismissal for lack

 2 of prosecution and failure to comply with local rules).

 3         In determining whether to dismiss an action for lack of prosecution, failure to obey a

 4 court order, or failure to comply with local rules, the court must consider several factors: (1) the

 5 public’s interest in expeditious resolution of litigation; (2) the court’s need to manage its docket;

 6 (3) the risk of prejudice to the defendants; (4) the public policy favoring disposition of cases on

 7 their merits; and (5) the availability of less drastic alternatives. Thompson, 782 F.2d at 831;

 8 Henderson, 779 F.2d at 1423-24; Malone, 833 F.2d at 130; Ferdik, 963 F.2d at 1260-61;

 9 Ghazali, 46 F.3d at 53.

10         Here, the first two factors (the public’s interest in expeditiously resolving this litigation

11 and the Court’s interest in managing the docket) weigh in favor of dismissal. The third factor

12 (risk of prejudice to the defendants) also weighs in favor of dismissal because a presumption of

13 injury arises from the occurrence of unreasonable delay in filing a pleading ordered by the court

14 or prosecuting an action. See Anderson v. Air West, 542 F.2d 522, 524 (9th Cir. 1976). The

15 fourth factor (public policy favoring disposition of cases on their merits) is greatly outweighed

16 by the factors in favor of dismissal discussed herein. Finally, a court’s warning to a party that his

17 failure to obey the court’s order will result in dismissal satisfies the “consideration of

18 alternatives” requirement. Ferdik, 963 F.2d at 1262; Malone, 833 F.2d at 132-33; Henderson,

19 779 F.2d at 1424. My order requiring Cavalieri to file his financial attachments or pay the full

20 filing fee within 30 days expressly stated: “It is further ordered that, if Cavalieri does not timely

21 file the financial attachments to his application to proceed in forma pauperis, I will dismiss this

22 action without prejudice.” ECF No. 14 at 7. Thus, Cavalieri had adequate warning that dismissal

23



                                                      2
 1 would result from his noncompliance with my order to file his financial documents or pay the

 2 full filing fee.

 3          It is therefore ordered that this action is dismissed without prejudice based on Cavalieri’s

 4 failure to file his financial attachments to his application to proceed in forma pauperis or pay the

 5 full filing fee in compliance with my March 31, 2019, order.

 6          It is further ordered that the early inmate mediation conference scheduled for June 14,

 7 2019 (ECF No. 18) is vacated.

 8          It is further ordered that the Clerk of Court will close the case and enter judgment

 9 accordingly.

10          Dated: May 7, 2019.

11

12                                                        __________________________________
                                                          ANDREW P. GORDON
13                                                        UNITED STATES DISTRICT JUDGE

14

15

16

17

18

19

20

21

22

23



                                                     3
